Boslaugh, J.
This case presents the same question as Wilson v. Ransom, post p. 427, 446 N.W.2d 6 (1989), which was decided today. For the reasons stated in Wilson v. Ransom, supra, the cause is remanded to the district court with directions to delete all provisions in the order of November 13, 1987, reciting that the order confirming registration of the Washington support order is a judgment in rem. In all other respects, the order confirming registration is affirmed.
Affirmed as modified, and cause REMANDED WITH DIRECTIONS.